PROSPECTUS FILED PURSUANT TO 424(B)(3) REGISTRATION NO.333-151684 GMS CAPITAL CORP. This Prospectus relates to the offering by the Company of a Minimum/Maximum Offering: 500,000 / 4,000,000 shares of common stock. Offering Price: $0.20 per share GMS Capital Corp., a Florida corporation, offers for sale, on a self- underwritten basis, a minimum of 500,000 shares and a maximum of 4,000,000 shares at a price of $0.20 per share. Proceeds from the sale of the shares will be escrowed in a non-interest bearing account until the minimum number of units are sold. If the minimum proceeds are not received within 180 days from the date of effectiveness of this prospectus, all escrowed funds will be promptly returned to subscribers without interest or deduction. The escrow agent will be Joseph I. Emas, Esq.
